DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Yun et al. (U.S. PGPub 2010/0034190) teaches receiving a synchronization signal and time information from a global position system; inputting of a set value for setting daylight-saving time and a Greenwich Mean Time offset; correcting an internal reference pulse compared with the synchronization signal; creating a data packet including an internal time information created by using the time information and the set value, and transforming the data packet into a data stream in accordance with timing of the internal reference pulse; and wirelessly transmitting the data stream (See [0018]).
The prior art of Tan et al. (U.S. PGPub 2002/0193945) teaches a communication apparatus comprising a plurality of mobile communication devices arranged for peer-to-peer communication using TDMA, the arrangement being such that a said device wishing to transmit uses a time slot in each TDMA time-frame used for transmission, the time slot in each frame being the same and wherein the communication devices include means for synchronization to the same TDMA time frame using a synchronization signal, the synchronization signal being transmitted by a said communication device or a GPS satellite (See [0004]).
The prior art of Garrison et al. (U.S. Patent No. 5,910,945) teaches the satellite 106 transmits RF signals received from user terminal 104 along the feeder links to all earth stations in the satellite's field of view. While the user terminal 104, may only retain a forward link 108 with the master earth station 100, the RF signals are transmitted by the satellite toward all slave earth stations By monitoring return link 108, the slave earth station 102 is able to intercept RF signals traveling to the master earth station (See col. 7, lines 36-43).
The prior art of Li et al. (U.S. PGPub 2018/0213500) teaches determining, by the user equipment, a timing offset between a timing reference of the synchronization reference source and a timing reference of a synchronization reference source in another link; and performing, by the user equipment, communication according to the timing reference of the synchronization reference source and the timing offset (See [0022]).
The prior art of Vasavada et al. (U.S. PGPub 2015/0270890) teaches on the forward link, the timing, frequency and frame numbering of the frames transmitted by the GW are aligned to a GPS-derived system reference at the satellite. By way of example, all GWs in the system synchronize to a common system reference time based on a GPS system reference time. Further, each GW continuously tracks the common system reference timing and applies a delay correction and a Doppler correction based on ephemeris information from the respective satellite (e.g., information that reflects real-time velocity and direction vectors of the satellite movement). For example, such continuous tracking and correction of the system reference time may be applied on a frame-by-frame or slot-by-slot basis such that any error in timing will never drift beyond a limited amount (e.g., such a time slot may generally be restricted between 1 ms and 20 ms, and thus only a minimal timing error may be experienced within that 1 ms to 20 ms window before the system reference time is updated again). In that regard, all GWs in communication with a common satellite will transmit to that satellite in the synchronize matter so that their respective transmissions do not overlap with each other in frequency or time when received at the satellite (See [0034]).
The prior art of Joshi et al. (U.S. Patent No. 6,314,290) teaches a system comprising a plurality of terminals (The MSAT system 10 provides an open common air interface to allow access terminals such as AT(o) 14 and AT(t) 16 to communicate via the satellite 12. The air interface 40 can be, for example, an L-band mobile radio link. The access terminals (ATs) can be hand-held terminals, vehicular terminals or fixed terminals. In addition, the ATs can be dual-mode terminals to operate in either of the MSAT system or a Global System for Mobile Communications or GSM-standard digital cellular system. The MSAT system 10 provides subscriber services that are essentially those services available from a GSM-based digital cellular system, including voice, data, facsimile, voice mail and short message service, among other services; See col. 3, lines 35-47), a gateway (With continued reference to FIG. 1, the MSAT system 10 further comprises a number of gateway stations (e.g., GS(o) 20 and GS(t) 22). The gateway stations (GSs) provide an interface between the public switched telephone network (PSTN), the public land mobile network (PLMN), and the public switched data network (PSDN) and the ATs using the satellite 12 as repeater. As stated previously, the GSs also have interfaces for cooperating cellular networks for interoperability. Thus, ATs communicate over the satellite with devices in the PSTN, PLMN and the PSDN via GSs and with each other under the control of GSs, as described in further detail below. The GSs preferably communicate via C-band satellite links. Single-hop and double-hop mobile TtT calls via the satellite are preferably implemented via L-band paths. For a single-hop direct connection or TtT call between access terminals, a cross-connected pair of L-band channels are used and are hereinafter referred to as an L-L link; See col. 3, lines 48-65) configured to: transmit a synchronization signal to the plurality of terminals based on time slots aligned with a system timing reference (The AT timing alignment is achieved by correcting transmission timing with factors provided by a GS. Transmission at a random access channel (RACH) is corrected with factors provided over the BCCH Transmission at a traffic channel (TCH) or a standalone detached control channel (SDCCH) is corrected with factors given over the access grant channel (AGCH). Timing correction update messages are transmitted to the AT by the GS whenever the AT is instructed to switch from one channel to another (e.g., from a SDCCH to a TCH). The AT applies the correction to the new channel. During a call, timing correction is provided by fast access control channel (FACE for transmission at TCH3 and by SACCH for transmission at TCH6/TCH9; See col. 8, lines 13-25), and allocate resources for communication sessions (FIG. 1 illustrates channel units 54 and 58, as well as spare channel units 56 and 60, in the GTS(t1) 48 and GTS(t2) 50, respectively. Each channel unit (CU) represents a channel through which an AT communicates with the GS(t) 22. FIG. 2 is substantially the same as FIG. 1, except a reserved CU 64 is used by the AT(o) 14 and a reserved CU 66 is used by the AT(t) 16. FIG. 2 depicts the MSAT system 10 during a single-hop TtT call, as opposed to the double-hop mode depicted in FIG. 1. As illustrated in FIG. 2, communication of the MSC(t) 34 with the AT(o) 14 and the AT(t) 16 is blocked during a TtT call. As will be discussed in further detail below, the GS(o) 20 and the GS(t) 22 are operable in accordance with the present invention to assign signaling channels (TTCH) 68 and 70 with which these GSs can communicate with their respective ATs during a single-hop TtT call. The allocation of satellite resources by the AOC and GSs is communicated via an intranetwork communication system (INCS) 52; See col. 5, lines 1-18). Joshi further teaches a satellite in communication with the gateway and terminals (See Fig. 1, #12) wherein the satellite is configured to establish single-hop communication sessions between a first terminal and at least one additional terminal based on resources allocated by the gateway (As stated previously, a TtT call in the MSAT system 10 can be established in either single-hop mode or double-hop mode. The single-hop mode call is preferably only established for a voice call since the aforementioned propagation delay can degrade voice calls. In this mode, two ATs engaged in a voice call communicate directly via satellite 12 on a circuit-switched L-L channel at the satellite 12. The TtT double-hop mode call is established between two ATs for data, facsimile, and some voice calls when the ATs are in geographically restricted positions. The MSAT system supports two types of TtT double-hop calls, that is, when only one GS is in use and both ATs are registered at this GS, and when two GSs are in use and each AT is registered at a different GS. The MSAT system 10 supports a single-hop call for terminals even if both of the terminals are roaming in the MSAT system. One or two GSs will establish two independent connections with each AT by using two independent ciphering keys (Kc1, Kc2). The terminating GSC(t) initiates a procedure for early assignment of traffic channels to terminals. In this procedure, the GSC(t) requests the AOC 38 to cross-connect a new pair of L-L channels at the satellite 12 for establishment of a single-hop AT-AT call in the network On completion of the L-L switchover procedure, the GSC(o) 28 and the GSC(t1) 46 initiate a subsequent terminal-to-terminal channel (TTCH) assignment procedure, which includes the transfer of the common ciphering key (Ktt), assignment of the TTCH and L-L channels (i.e., traffic channels or TCHs) connected at the satellite 12 to both ATs and the GSs and additional parameters for the ciphering synchronization. On successful completion of the TTCH assignment procedure, a single-hop voice call is established. The AT and corresponding GS begins to perform the signaling, power control, and timing correction for the call over the assigned channel (i.e., the TTCH and the traffic channel [TTCH]); See col. 5, lines 18-53). 
Claims 1-13 appear to be novel and inventive because prior art fails to show or teach a method comprising: establishing a common timing reference based a the timing offset and system timing reference, transmitting a synchronization signal from a gateway to a satellite based on time slots aligned with the common timing reference, forwarding the synchronization signal, delayed by a value of the timing offset, on a downlink transmission from the satellite to all terminals managed by the gateway and initiating a communication session, by at least one terminal, using the common timing reference, wherein downlink transmissions from the satellite to the terminals are aligned with the synchronization signal in reference to a TDMA frame.
Claims 14-19 appear to be novel and inventive because prior art fails to show or teach a system wherein the at least one gateway is configured to: select a timing offset based on a system timing reference, establish a common timing reference based on the timing offset and the system timing reference, and transmit a synchronization signal to a satellite based on time slots aligned with the common timing reference, wherein the satellite is further configured to forward the synchronization signal, delayed by a value of the timing offset, on a downlink transmission to all terminals managed by the gateway, wherein each of the terminals is configured to initiate a communication session using the common timing reference, and wherein downlink transmissions from the satellite to the terminals are aligned with the synchronization signal in reference to a TDMA frame.
Claim 20 appears to be novel and inventive because prior art fails to show or teach a system wherein the satellite is further configured to: store data received during uplink transmissions from the first terminal in the buffer during a single-hop communication session, reconfigure the second antenna from uplink to downlink transmission, and transmitting data stored in the buffer to the at least one additional terminal, and wherein downlink transmissions from the satellite to the at least one additional terminal are aligned with the synchronization signal in reference to a TDMA frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent enter, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/23/2022